[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
A review of the reasons stated for reargument has resulted in the discovery that a typographical error was made in the date stated as December 31, 1991. The correct date should have been typed as December 13, 1991.
The other reasons stated as a basis for reargument have been carefully considered, and I do not find they would justify reargument.
Therefore, the motion to reargue is denied.
Howard F. Zoarski, Judge Trial Referee